           Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW
YORK
                                                                 X
BEVERLY STANDING
a/k/a BEV STANDING,

                                       Plaintiff,                    : COMPLAINT

                          -against-
                                                                  : 7:21-cv-4033
BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK


                                       Defendants.

--------------------------------------------------------------------- X
                Plaintiff Beverly Standing a/k/a Bev Standing ( "Plaintiff'), for her complaint

against Defendant BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK ("Defendants") alleges as

follows:

            NATURE OF THE ACTION and FACTUAL BACKGROUND

              1.       This is a civil action for injunctive relief and damages for violation of

Plaintiff's right of publicity, the Lanham Act, 15 U.S.C. § 1051, et seq., common law unfair

competition, and New York General Business Law § 349, et seq.

                2.      Plaintiff is a voice over actor and is well known in the voice over industry.

Plaintiff's voice and likeness are well-known both in this country and abroad.

                3.      Defendants, BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK is a

social networking service and social media platform. It is generally used to make short-form

videos of one minute in length or less. Among a variety of features available through the

platform, a user is able to add a computer generated voice to play during the user’s uploaded
          Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 2 of 14




videos. These videos, including any computer generated voices, are available for consumption

by the millions of TikTok users worldwide.

                4.      Several years ago, Plaintiff was hired by the Institute of Acoustics to

perform voice work purportedly for Chinese translations.

                5.      The Institute of Acoustics is a company based out of Edenborough

Scotland, but upon information and belief, a company from China contracted with The Institute

of Acoustics.

                6.      Plaintiff’s work for the Institute of Acoustics related to “text to speech”

and artificial intelligence technology and resulted in the Institute of Acoustics’ acquisition of

electronic data files of Plaintiff’s voice that were recorded on Plaintiff’s equipment.

                7.      Plaintiff did not have a contract with the Institute of Acoustics

permitting it to transfer that data to any other person or entity for later use.

                8.      During November of 2020, Plaintiff discovered that her electronic voice

files were acquired by Defendant which is using Plaintiff’s voice as the female computer

generated voice of TikTok.

                9.      Although the voice and likeness are Plaintiff, the TikTok user is able to

determine what words are spoken in Plaintiff’s voice and some videos depicting Plaintiff’s

voice have involved foul and offensive language.

                10.     Plaintiff was not compensated for the use of her voice and likeness and

never gave permission for Defendant to use her voice and likeness to Defendant.

                11.     Defendants have unlawfully used Plaintiff's voice and likeness in

connection with the services of TikTok resulting in irreparable harm to Plaintiff. Defendants'

conduct ignores Plaintiff's right of publicity, violates the Lanham Act, and constitutes unfair

competition and deceptive trade practices in accordance with New York General Business Law §
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 3 of 14




349, et seq. Unless Defendants are enjoined, Plaintiff will continue to suffer irreparable and

permanent harm.

                                         THE PARTIES

                12.     Plaintiff is a Canadian citizen who resides in Welland, Ontario Canada.

                13.     On information and belief, Defendant BYTEDANCE E-

COMMERCE, INC d/b/a TIKTOK is a duly authorized domestic corporation registered to

conduct business in the State of New York and maintains registered agents Xianxi Liu of 118

New Main Street Yonkers, New York and Corporation Service Company of 80 State Street

Albany, New York and transacts substantial business in this judicial district.

                                 JURISDICTION AND VENUE

               13.      This Court has subject matter jurisdiction over these claims pursuant

to 28 U.S.C. §§ 1331, 1338, and 1367.

                14.     This Court has personal jurisdiction over Defendants pursuant to New York

CPLR §§ 301 and 302(a)(1)-(3) because Defendants are registered in New York and conducts

substantial business within the State of New York related to the unlawful activities at issue in

this Complaint, and because the harm suffered by Plaintiff within this State flows directly

from such business conducted by defendants.

                15.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to Plaintiff's claims occurred

in this District, and Defendant’s main office is located in Westchester County, New York.

                                Irreparable Harm to Plaintiff

               16.     As a direct consequence of Defendants' unauthorized conduct, Plaintiff

has suffered significant injury and irreparable harm.
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 4 of 14




               17.      Plaintiff has invested substantial effort in preserving, protecting, and

honing her reputation, and has amassed substantial goodwill and a favorable reputation during

her career. By misappropriating Plaintiff's voice and likeness, Defendants have not only traded on

Plaintiff's earned goodwill, but are also depriving the Defendant of the ability to control her

reputation.

                18.     If Defendants are not enjoined from misappropriating and continuing to

disseminate Plaintiff’s voice and likeness, Plaintiff will continue to suffer irreparable harm.

                19.     Because Plaintiff’s reputation will be irreparably harmed if Defendants

are not enjoined, money damages cannot sufficiently compensate Plaintiff for the damage

caused by Defendants' unauthorized acts.

                20.     In contrast, Defendants will not suffer any cognizable or irreparable

injury if they are enjoined.

                  The Voice Files are Proper Subject for Copyright
                                     Protection

               21.     Federal copyright protection, as defined by 17 U.S.C. §102(a),

is available for “original works of authorship fixed in any tangible medium of

expression, now known or later developed, from which they can be perceived,

reproduced, or otherwise communicated, either directly or with the aid of a machine

or device.”

               22.     This statutory requirement has been distilled into two required

elements: (1) originality and (2) fixation.

               23.     The Supreme Court has set a low bar for originality. In

Feist Publications, Inc. v. Rural Tel. Serv. Co. the Court stated that “[o]riginal, as

the term is used in copyright, means only that the work was independently created
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 5 of 14




by the author (as opposed to copied from other works), and that it possesses at least

some minimal degree of creativity.” 499 U.S. 340, 345 (1991). The Court went on to

state that the “vast majority of works make the grade quite easily, as they possess

some creative spark.” Id.

               24.     The copyrighted voice files easily satisfy this standard for

originality. The various designs were created by Plaintiff who has subsequently

copyrighted this material. The stylization and artistic nature of the voice files is

certainly sufficient to satisfy the “minimal degree of creativity” requirement. Feist

Publications, Inc., 499 U.S. at 345.

               25.     The copyrighted voice files also satisfy the fixation

requirement. The definitions section of the Copyright Act provides that “A work is

‘fixed’ in a tangible medium of expression when its embodiment in a copy or

phonorecord, by or under the authority of the author, is sufficiently permanent or

stable to permit it to be perceived, reproduced, or otherwise communicated for a

period of more than transitory duration.” 17 U.S.C. §101. The copyrighted voice files

are electronically stored and permanent unless deleted, clearly stable and able to be

perceived for much more than a transitory duration.

               26.    Additionally, to be copyrightable, a subject must qualify as a

“work” under the Copyright Act. 17 U.S.C. §102(a) lists eight works-of-authorship

categories. Of those eight categories, tattoos are protected as copyrightable under the

seventh, which covers “sound recordings.” 17 U.S.C. §102(a)(7).

               27.    The definitions section of the Copyright Act provides that

“sound recordings” are “works that result from the fixation of a series of musical,

spoken, or other sounds, but not including the sounds accompanying a motion picture
          Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 6 of 14




or other audiovisual work, regardless of the nature of the material objects, such as

disks, tapes, or other phonorecords, in which they are embodied.” 17 U.S.C. §101.

                                             COUNT I

                                         Right of Publicity

                28.     Plaintiff incorporates by reference as though fully set forth herein the

allegations contained in paragraphs 1 through 20 above.

                29.     Defendants have engaged in the unlawful and unauthorized use of

Plaintiff’s image and likeness in connection with the services of BYTEDANCE E-

COMMERCE, INC d/b/a TIKTOK. Plaintiff’s right of publicity has been breached and violated

because her likeness has been published, on the Internet, and in connection with Defendants’

services, without her consent.

                30.     As a result of Defendants' conduct, Plaintiff has suffered substantial harm,

including but are not limited to: (1) the emotional distress of having her likeness exploited without

Plaintiff's consent; (2) Plaintiff's loss of the ability to control the dissemination of her likeness;

and (3) Plaintiff's loss of the ability to control the association of her likeness.

                31.     A causal connection exists between the use of Plaintiff's likeness by

Defendants, and the damages suffered by Plaintiff. The damages suffered by Plaintiff are the

logical, direct, and immediate consequence of Defendants' actions.

                32.     Unless Defendants are enjoined from continuing the aforementioned

unlawful acts, Plaintiff will continue to suffer irreparable harm.

                                              COUNT II

               Unfair Competition/False Endorsement Under the Lanham Act

                                     (15 U.S.C. 4 1125(a)(1)(A))
          Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 7 of 14




                33.      Plaintiff incorporates by reference as though fully set forth herein the

allegations contained in paragraphs 1 through 25 above.

                34.      Defendants have engaged in the unlawful and unauthorized use of

Plaintiff’s likeness in interstate commerce in connection with the promotion, advertising, and

sale of their services. Defendants have conveyed the false and misleading representation to the

public that Plaintiff (a) endorses, sponsors, and approves of the goods, products, and services

associated with the Defendant and otherwise acquiesces in or agrees to the use of her image

and likeness in connection with the Defendant’s services; and (b) is affiliated with the

Defendant and the Unauthorized Services.

                35.      Defendants' conduct, as described above, was deliberate and willful, has

created and will create a likelihood of confusion, mistake, and deception, as well as wrongly

implied and misrepresented, that Plaintiff endorsed, sponsored, or otherwise was and is

affiliated with the Defendant’s services, all to the commercial benefit of Defendants and the

detriment of the Plaintiff.

                36.      Consumer confusion will occur if Defendants continue to use Plaintiff’s

image and likeness. Defendants intentionally or with reckless disregard adopted the use of

Plaintiff’s likeness in order to exploit the goodwill and reputation of Plaintiff.

                37.      Defendants' unauthorized use of Plaintiff’s name, image, and likeness

on and in connection with their services in interstate commerce in the United States

constitutes a false representation and endorsement as to affiliation, sponsorship, endorsement,

license, or other authorization of Plaintiff with respect to her name and likeness, in violation

of section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

                38.      As a result of Defendants' conduct, Plaintiff has suffered substantial

harm.
          Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 8 of 14




                39.      Unless Defendants are enjoined from continuing the aforementioned

unlawful acts, Plaintiff will continue to suffer irreparable harm.

                                             COUNT III

                                 Common Law Unfair Competition

                40.      Plaintiff incorporates by reference as though fully set forth herein the

allegations contained in paragraphs 1 through 39 above.

                 41.     Defendants' unauthorized use of Plaintiff’s image and likeness has

allowed Defendants to falsely suggest to the public that the Services of BYTEDANCE E-

COMMERCE, INC d/b/a TIKTOK are sponsored by or otherwise affiliated with Plaintiff when,

in fact, they are not.

                 42.     Defendants have engaged in such acts intentionally or with reckless

disregard for whether the public is confused and deceived regarding the nature, approval,

sponsorship, endorsement, and/or authorization by Plaintiff.

                 43.     Defendants' unauthorized use is likely to cause confusion, mistake, and

deception among consumers.

                 44.     Defendants intentionally adopted the use of Plaintiff’s likeness to exploit

the goodwill and reputation of Plaintiff.

                 45.     Defendants' conduct constitutes unfair competition and was deliberate,

willful, and intended to exploit unlawfully the goodwill and reputation associated with

Plaintiff and her likeness, for the economic and commercial benefit of Defendants, and to the

economic harm of Plaintiff.

                 46.     As a result of Defendants' conduct, Plaintiff has suffered substantial

harm.
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 9 of 14




                 47.     Unless Defendants are enjoined from continuing the aforementioned

unlawful acts, Plaintiff will continue to suffer irreparable harm.

                                              COUNT IV

                       Violation of N.Y. General Business Law Section 4 349

                 48.     Plaintiff incorporates by reference as though fully set forth herein the

allegations contained in paragraphs 1 through 47 above.

                 49.     Defendants' unauthorized use of Plaintiff's image and likeness

constitutes a deceptive trade practice in that it creates the false impression that Plaintiff has

endorsed and/or is affiliated with the services of BYTEDANCE, E-COMMERCE, INC d/b/a

TIKTOK misleading the public in violation of the New York General Business Law § 349 et

seq.

                 50.     Defendants acts and practices of improperly and unlawfully using

Plaintiff's image and likeness in connection with the promotion, advertisement, and sale of the

services of BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK are consumer-oriented and

are misleading in a material way to a reasonable consumer acting reasonably under the

circumstances.

                 51.     As a result of Defendants' conduct, Plaintiff has suffered substantial

harm.

                                             COUNT V

                                    Permanent Injunctive Relief

                 52.     Plaintiff incorporates by reference as though fully set forth herein the

allegations contained in paragraphs 1 through 51 above.
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 10 of 14




                53.     Defendants are and continue to engage in the unlawful conduct set forth

in this Complaint. Unless restrained and enjoined, Defendants will continue to engage in such

unlawful conduct.

                54.     Defendants' unauthorized use of Plaintiff’s image and likeness has

caused Plaintiff irreparable injury. Plaintiff has invested substantial effort in preserving,

protecting, and honing her reputation, and has amassed substantial goodwill and a favorable

reputation during his career. By misappropriating Plaintiff's image and likeness, Defendants

have not only traded on Plaintiff's earned goodwill, but are also depriving the Defendant of the

ability to control her reputation.

                55.     Plaintiff has no adequate remedy at law, rendering equitable relief

appropriate in that damages cannot compensate Plaintiff for the injuries she suffered.

                56.     In balancing the hardships between Plaintiff and Defendants, a remedy in

equity is warranted.

               57.       Furthermore, because the public has an interest in not being deceived, the

public interest would be served by a permanent injunction restraining Defendants'

unauthorized use of Plaintiffs image and likeness in connection with all services of

BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK.


                                          COUNT VI

                  Copyright Infringement, 17 U.S.C. §§ 106(5) AND 501)
               58.     Plaintiff hereby re-alleges the allegations contained in the

above paragraphs 1 through 57 as if fully set forth herein and state as follows:

               59.     This is a count of Copyright Infringement against Defendants

BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK.

               60.     Through their conduct averred in the previous paragraphs,
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 11 of 14




Defendants have infringed Plaintiff's copyrights in their works by publicly displaying

the Plaintiff’s copyrighted works without authorization and in violation of 17 U.S.C.

§§106(5) and 501.

               61.     Each infringement by Defendants of Plaintiff’s protected copyrighted works

creates an independent act of infringement.

               62.     Defendants’ acts of infringement were made after a good faith attempt to

negotiate licensing by the Plaintiff, and as such Defendants acted with willful disregard for the

Plaintiff’s rights. See Exhibits A-B. Since the copyright infringement by the Defendants caused

direct and proximate harm to the Plaintiff, the Plaintiff is entitled to damages in an amount to be

determined at trial.

               63.     In the alternative, the Plaintiff is entitled to the maximum statutory damages

pursuant to 17 U.S.C. § 504(c)(2) in the amount of $150,000 per infringement. Pursuant to 17

U.S.C. § 505, the Plaintiff is entitled to recover its full costs and reasonable attorney’s fees.

               64.     As a direct and proximate result of the Defendants’ actions, the Plaintiff has

sustained and will continue to sustain immediate, substantial, and irreparable injury, for which

there is no adequate remedy at law. Based upon their history of refusal to respect the rights of the

Plaintiff, unless this Court enjoins their actions, the Defendants will continue to infringe upon the

Plaintiff’s valid intellectual property rights in the copyrighted tattoo designs. As such, the Plaintiff

is entitled to preliminary and permanent injunctive relief.



                                           JURY DEMAND

               Plaintiff requests a jury on all issues so triable.
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 12 of 14




                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiff Beverly Standing a/k/a Bev Standing demands

judgment against the Defendants as follows:

                (1)      Adjudging that Defendants violated Plaintiff's right of publicity;

                (2)      Adjudging that Defendants made the false and misleading representation

to the public that Plaintiff (a) endorses, sponsors, and approves of the goods, products, and

services associated with the Defendant BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK and

otherwise acquiesces in or agrees to the use of his image and likeness in connection with their

services; and (b) is affiliated with the BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK

platform, in violation of the Lanham Act, 15 U.S.C. § 1125(a);

                (3)      Adjudging that Defendants engaged in unfair competition by

misappropriating Plaintiff’s image and likeness in conjunction with the newsletter and the

services of BYTEDANCE E-COMMERCE, INC d/b/a TIKTOK;

                (4)      Adjudging that Defendants unauthorized use of Plaintiff’s image and

likeness constitutes a deceptive trade practice in accordance with New York General Business

Law § 349 et seq.;

                (5)     Preliminarily and permanently enjoining Defendants, their affiliates,

employees, agents, and representatives, and all persons acting in concert with or participating with

Defendants, from using, disclosing, disseminating, posting, displaying, sharing, distributing,

copying, advertising, or selling, in any manner whatsoever, (i) all services of BYTEDANCE E-

COMMERCE, INC d/b/a TIKTOK and (ii) all copies of any materials (in paper, electronic, or any

other form) that contain or reflect any information derived from Plaintiff's image and likeness;

                (6)     Preliminarily and permanently ordering Defendants, their affiliates,

employees, agents, and representatives, and all persons acting in concert with or participating with
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 13 of 14




Defendants, to immediately and permanently dispose of: (i) all copies of the unauthorized usage;

and (ii) all copies of any materials (in paper, electronic, or any other form) that contain or reflect

any information derived from Plaintiff's image and likeness;

                 (7)     Preliminarily ordering Defendants, their affiliates, employees, agents, and

representatives, and all persons acting in concert with or participating with Defendants, to

turn over to the Court any proceeds that Defendants have received as a result of their

misappropriation and use of Plaintiff's image and likeness, such proceeds to be held in

constructive trust until the conclusion of this litigation;

                 (8)     Awarding Plaintiff damages in connection with Counts I, III, and IV in

an amount to be determined at trial;

                 (9)     Awarding Plaintiff restitution for Defendant’s past and unauthorized

use;

                 (10)    Awarding Plaintiff damages in accordance with 15 U.S.C. § 1117

(Lanham Act);

                ( 11)    Pre-judgment and post-judgment interest;

               (12) Awarding Plaintiff attorneys' fees, costs, and disbursements pursuant to 15

U.S.C. §1117 (Lanham Act);
         Case 7:21-cv-04033-KMK Document 4 Filed 05/06/21 Page 14 of 14




White Plains, New York
May 5, 2021
                                    Respectfully submitted.
                                    ROBERT J. SCIGLIMPAGLIA, JR.




                                    By_____________________________
                                     Robert J. Sciglimpaglia, Jr.
                                     RJS4156
                                     101 Merritt 7, Suite 300
                                     Norwalk, CT 06851
                                     (203) 663-2803
                                     Attorney for Beverly Standing
